DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent No. 3217328, submitted in IDS dated 22 May 2020), hereinafter known as Miller.
Regarding claims 1 and 14, Miller discloses (Figs. 1-4C) a hub (10 mounted on hub, see Fig. 3); a plurality of ribs (13) each connected to the hub at a fixed angle such that each rib is inclined with respect to a perimeter of the hub (see Fig. 2), each of the plurality of ribs being capable of being wrapped around the hub in a stowed configuration (see Fig. 1) and configured to extend from the perimeter of the hub in a deployed configuration (see Fig. 3); and sheet material (12) connected between the ribs such that in a deployed configuration the sheet material is held taut between the ribs (see Fig. 3).
	Regarding claims 2 and 22, Miller further discloses (Figs. 1-4C) wherein in the stowed configuration each one of the plurality of ribs is wrapped around the hub so as to have a first curvature in a region of the rib close to the point at which the rib is connected to the hub and a second curvature in a region of the rib further from the point at which the rib is connected to the hub, the first curvature being greater than the second curvature (see Fig. 2, curvature of the ribs changes).
	Regarding claim 3 and 15, Miller further discloses (Figs. 1-4C) wherein in the deployed configuration each one of the plurality of ribs is configured to lie substantially parallel to the radius of the hub at the point at which the rib is connected to the hub (see Figs. 1 and 3).
Regarding claims 4 and 16, Miller further discloses (Figs. 1-4C) wherein in the stowed configuration each of the plurality of ribs is at least partially flattened in cross-section thereby storing elastic energy for causing the wrapped rib assembly to automatically deploy when a restraining force on the plurality of ribs is released (see Figs. 4A-4C, col. 2, lines 30-45).
Regarding claims 5 and 17, Miller further discloses (Figs. 1-4C) wherein each of the plurality of ribs is hollow and has a lenticular cross- section (see Figs. 4A-4C).
Regarding claims 6 and 18, Miller further discloses (Figs. 1-4C) a plurality of cables (borders of 12) arranged to hold the plurality of ribs under tension in the deployed configuration (see Fig. 3).
Regarding claims 7 and 23, Miller further discloses (Figs. 1-4C) a retaining means  (“locking mechanism) for retaining the deployable wrapped rib assembly in the stowed configuration, wherein the retaining means can be released to allow the wrapped rib assembly to be automatically deployed by elastic energy stored in the ribs in the stowed configuration (col. 2, lines 6-14).
Regarding claims 8, 19, 20, and 21, Miller further discloses (Figs. 1-4C) wherein the deployable wrapped rib assembly is in the stowed configuration (see Fig. 1), and the retaining means is engaged to retain the deployable wrapped rib assembly in the stowed configuration(col. 2, lines 6-14), and/or (Examiner’s Note: anything after “and/or” is considered optional.) wherein the deployable wrapped rib 
Regarding claims 11 and 21, Miller further discloses (Figs. 1-4C) wherein in the stowed configuration an initial bending segment of each rib is twisted such that the rib can start to wrap around the hub in the plane of the hub as the assembly is put into the stowed configuration (see Fig. 2), or wherein a surface of the hub to which the plurality of ribs are attached is angled with respect to a central axis of the hub, such that each rib can start to wrap around the hub in the plane of the hub as the assembly is put into the stowed configuration (see Fig. 2).
Regarding claim 13, Miller further discloses (Figs. 1-4C) wherein in the deployed configuration the sheet material adopts a conical or concave form (see Figs. 3 and 4A, rib is curved).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen (U.S. Patent No. 6344835) teaches a reflector with multiple layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896